Citation Nr: 1010129	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In the October 2007 decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective May 9, 2007.  The Veteran indicated in November 
2007 that he disagreed with the effective date assigned for 
the grant of service connection for PTSD and with the 30 
percent rating.  In an April 2008 rating decision, the RO 
assigned an earlier effective date of February 28, 2002, for 
both the grant of service connection and the 30 percent 
rating.

The Veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law judge in July 2009.  A 
transcript of that proceeding is of record.  At the hearing, 
the Veteran confirmed that he was only seeking an initial 
rating higher than 30 percent for PTSD.  The Board will limit 
its consideration accordingly.


FINDING OF FACT

The Veteran's PTSD is manifested by impairment that more 
nearly approximates occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, rather than occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating higher than 30 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in March 2007, prior to the initial adjudication of 
the claim.  The record also reflects that service treatment 
records, Social Security Administration (SSA) records, and 
all available post-service medical evidence identified by the 
Veteran has been obtained.  In addition, he has been afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
should be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
That code provides that a 30 percent disability rating is 
warranted for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

There is no evidence of flattened affect.  On VA examination 
in July 2002, the Veteran's affect was described as full in 
range.  His mood was sad and his affect congruent on VA 
examination in September 2007.  A September 2008 VA treatment 
record notes that his affect was full in range.  His affect 
was described as sad on VA examination in September 2008.

There is no evidence of circumstantial, circumlocutory, or 
stereotyped speech.  The Veteran's speech and psychomotor 
functions were normal on VA examination in July 2002.  On VA 
examination in September 2007, there were no impairments in 
communication, and his speech was normal in rate and rhythm.  
A September 2008 VA treatment record indicates that his 
speech was within normal limits.  The Veteran's speech was 
"very clear" with normal content on VA examination in 
September 2008.

There is no evidence of panic attacks more than once a week.  
The record indicates that the Veteran experienced anxiety and 
flashbacks during the initial rating period.  However, there 
is no evidence that he experienced actual panic attacks

A VA treatment record dated in June 2007 notes that the 
Veteran reported having physical reactions when reminded of 
his in-service trauma.  He stated that these reactions caused 
problems with sleeping and problems with feeling anxious, 
"on edge," and "as if something bad is just about to 
happen."  A treatment record dated in early July 2007 notes 
that he reported having difficulty relaxing and that he had 
been prescribed anxiety medication by the physician who 
treated him after recent back surgery.  A record dated in 
late July 2007 reflects his report that his mind becomes 
preoccupied when he re-experiences the trauma and that he 
finds it difficult for his mind to "shift gears."  On VA 
examination in September 2007, the Veteran experienced an 
episode in which he drifted in and out of awareness while 
preoccupied with an intrusive thought and told the examiner 
that he often experiences similar episodes.  He also 
described experiencing intense psychological distress when 
exposed to internal or external cues that remind him of his 
in-service trauma.  A September 2008 treatment record notes 
that the Veteran reported having flashbacks during the day as 
well as "physiological and psychological symptoms of 
anxiety."  On VA examination in September 2008, he stated 
that his flashbacks "are occasional and unexpected" and 
complained of having nightmares approximately five times per 
week.  Finally, at the July 2009 hearing, the Veteran 
testified that the sound of broken glass and other loud 
noises cause him to enter "a panicky mode" but did not 
describe actual panic attacks.

There is no evidence of difficulty in understanding complex 
commands.  The Veteran denied any problems concentrating on 
VA examination in July 2002.  SSA record dated in April 2007 
notes the Veteran's report that he had no difficulty 
following written or spoken instructions.  A September 2008 
VA treatment record notes that he reported some difficulty 
concentrating but that his cognition was grossly intact.  
That treatment record indicates that he was successfully 
pursuing college courses in computer technology and 
accounting.  On VA examination in September 2008, his 
cognitive function was normal.  At the July 2009 hearing, he 
indicated that he has difficulty concentrating in stressful 
situations.

There is no evidence of impairment of short- and long-term 
memory.  The Veteran's memory was described as normal on VA 
examination in July 2002, adequate on VA examination in 
September 2007, and excellent on VA examination in September 
2008.

There is no evidence of impaired judgment.  The July 2002 VA 
examination report notes that the Veteran's judgment was 
good, and a September 2008 report notes that it was fair.  
The Veteran's judgment again was described as good in a 
September 2008 VA treatment record.  On VA examination in 
September 2008, it was described as excellent.

There is no evidence of impaired abstract thinking.  There 
was no evidence of delusional thinking or thought disorder on 
VA examination in July 2002, and the Veteran denied having 
any hallucinations.  On VA examination in September 2007, his 
thought processes were logical, linear, and goal-directed, 
and thought content was devoid of any psychotic material.  A 
September 2008 VA treatment record notes that the Veteran's 
thoughts were linear and coherent.

There is some evidence of disturbances of motivation and 
mood.  On VA examination in July 2002, the Veteran denied 
having diminished interest in significant activities, and his 
mood was euthymic.  However, he told the September 2007 VA 
examiner that he had no hobbies or significant interests and 
no longer attended family functions.  He reported feeling 
"drained, depressed, withdrawn, and irritable" in January 
2008.  A September 2008 VA treatment record notes that he 
continued exhibiting irritability and outbursts of anger but 
was "a little less depressed" than he was in August 2008.  
Although he reported some difficulty with motivation due to 
concentration difficulties, he stated that he pushed himself 
to study and was doing well in his coursework.  On VA 
examination in September 2008, he reported experiencing 
increased irritability in the past year.  He also reported 
experiencing sadness and a low mood.  In July 2009, he 
testified that he is treated for depression and that he 
experiences irritability as a result of his chronic sleep 
impairment.

There is some evidence of difficulty in establishing and 
maintaining effective work and social relationships.  With 
respect to social relationships, the Veteran told the July 
2002 VA examiner that he had separated from his spouse in 
2000.  He reported feeling detached from others, but he 
denied that this feeling of detachment was significant and 
denied having problems loving others.

A VA treatment record dated in late July 2007 notes that the 
Veteran did not participate in a family outing for 
Independence Day because he wanted to avoid fireworks.  A 
record dated earlier that month reflects his report that he 
"love[d] being a father" and had "very good" relationships 
with his children, although he sometimes acted withdrawn, 
defensive, and snappy and felt that he "let them down 
because of his depression."

An August 2007 VA treatment record notes the Veteran's report 
that he tended to isolate himself.  However, it also notes 
that he was planning a family vacation to celebrate his 
wedding anniversary despite his anxiety about the trip 
because he wanted to be a good husband.  His mental health 
care provider noted that he spoke "with pride and excitement 
about his kids and wife."

A September 2007 VA treatment record indicates that the 
Veteran and his wife were working on marital problems which 
stemmed from their financial situation, his chronic sleep 
impairment, and the effect of that impairment on their 
sleeping arrangements.  On VA examination in September 2007, 
he stated that he had stopped attending family functions one 
year earlier, that he no longer communicated with his 
siblings, and that his mother had told him he seemed more 
withdrawn.  He also stated that he felt estranged from 
others, did not trust others, and tended to avoid most social 
interactions.  The Veteran expressed concern that he over-
disciplined his young grandson but described his relationship 
with his wife as good.
 
A January 2008 VA treatment record indicates that the Veteran 
was continuing to work on his relationship with his wife.  An 
August 2008 VA treatment record reflects that he and his wife 
were having problems because "she can be high-strung."  A 
September 2008 treatment record notes that he was more 
laidback than his wife and that his home life had become more 
stable.  On VA examination in September 2008, he reported a 
reduced interest in social activities but indicated that he 
was continuing his usual social activities, including dining 
out with his family.  He also reported that he maintained 
good contact with his relatives.

The Veteran testified in July 2009 that he sometimes feels 
withdrawn from others, that he avoids crowds, and that he has 
no friends.  He also testified that his PTSD causes problems 
in his marriage because his chronic sleep impairment prevents 
him from sharing a bed with his spouse and because he argues 
with his spouse and children.  He stated that his 
relationships with his children are "okay" but that he 
wishes they were better.

With respect to occupational impairment, the September 2007 
VA examiner opined the Veteran's PTSD caused "severe 
occupational limitations."  In addition, the September 2008 
VA examiner indicated that the Veteran's PTSD symptoms 
"interfered with his job performance" and that his clinical 
status had worsened over the past year.  The Board notes, 
however, that these statements are inconsistent with the 
evidence of record.  As discussed in greater detail below, 
the evidence of record clearly shows that the Veteran stopped 
working because of a non-service-connected back disability.  
It also shows that the Veteran was pursuing advanced 
education and performing well in his courses during the time 
described by the September 2008 examiner.  In addition, 
although the Veteran testified in July 2009 that he "found 
[him]self just going from job to job" because of his PTSD 
and related sleep impairment, VA treatment records dated in 
March 2001 and October 2007 indicate that he stopped working 
on three occasions because of his non-service-connected back 
disability.

In sum, the record establishes that during the initial rating 
period the Veteran's psychiatric disability has been 
productive of social impairment and disturbances of 
motivation and mood.  It also establishes, however, that his 
psychiatric disability has not been productive of a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or occupational impairment.  Accordingly, the Board 
finds that an initial rating higher than 30 percent for the 
Veteran's psychiatric disability is not warranted.

The Board notes that the Veteran reported having fleeting 
thoughts of suicide on VA examination in September 2007 but 
denied any suicidal intent or current suicidal or homicidal 
ideation.  He also reported occasional thoughts of suicide to 
the September 2008 VA examiner.  However, the July 2002 VA 
examination report and VA treatment records dated in June 
2007, August 2007, September 2007, and January 2008 reflect 
that he specifically denied any current or recent suicidal or 
homicidal ideation.  In addition, a September 2008 VA 
treatment record reflects that the Veteran "vehemently" 
denied any suicidal or homicidal ideation.  Since the 
preponderance of the evidence of record shows that he did not 
experience suicidal ideation during the initial rating 
period, the Board finds that consideration of a 70 percent 
rating is not warranted.

The Board also notes that the Veteran was assigned a Global 
Assessment of Functioning (GAF) score of 60 on VA examination 
in July 2002; a GAF score of 52 on VA examination in 
September 2007; and a GAF score of 44 on VA examination in 
September 2008.  The GAF score is based on a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). 

The Board notes that the GAF score assigned by the September 
2008 VA examiner is inconsistent with the evidence of record.  
The examiner stated that the GAF score of 44 was assigned 
because of the Veteran's significant psychiatric symptoms and 
opined that his symptoms related to insomnia, mood, 
irritability, and military memories had worsened since the 
last examination in September 2007.  This statement generally 
is consistent with VA treatment records dated from January 
2008 to September 2008 that describe the Veteran's PTSD as 
severe.  However, it does not adequately address the evidence 
in those treatment records showing that the Veteran was also 
successfully pursuing a college degree and that he had 
attained increased stability in his home life.  It also does 
not adequately address the opinion of the Veteran's VA mental 
health care provider that although his PTSD symptoms were 
severe, he "seem[ed] to be taking charge of his treatment" 
and "moving forward" while "maintain[ing] a good 
attitude."

In addition, the September 2008 VA examiner's opinion appears 
to be based on erroneous assumptions regarding the effect of 
the Veteran's psychiatric disability on his occupational 
functioning.  Specifically, the examiner stated that the 
Veteran last worked in 2006 because of his PTSD symptoms, but 
an October 2007 VA treatment record shows that he last worked 
in January 2007 before undergoing back surgery in March 2001.  
In addition, SSA records dated in April 2007 show that he 
sought disability benefits solely because of his back 
disability.  Although the Veteran told the September 2008 
examiner that his psychiatric symptoms had interfered with 
his job performance, the April 2007 SSA records reflect that 
he reported having no difficulty following spoken and written 
instructions or dealing with authority figures and that he 
denied ever losing employment because of problems getting 
along with other people.  

In light of the foregoing, the Board finds that the clinical 
findings described in the VA treatment records and the 
September 2008 VA examination report are more probative than 
the GAF score assigned by the September 2008 VA examiner.  
The Board notes that these treatment records and the 
September 2008 VA examination report show that during the 
rating period the Veteran did not exhibit a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's psychiatric disability warranted a rating higher 
than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999)

The Board also has considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  In determining 
whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity 
and the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The record reflects that the Veteran has not required 
frequent hospitalizations for his psychiatric disability and 
that the manifestations of his disability are not in excess 
of those contemplated by the schedular criteria.  Although 
the Veteran has not worked in several years, the SSA and VA 
treatment records discussed above show that he stopped 
working because of his non-service-connected back disability.  
The record also shows that the Veteran is pursuing an 
advanced degree and successfully completing his coursework.  
In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's disability would be 
in excess of that contemplated by the assigned rating.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating higher than 30 percent for 
PTSD is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


